Citation Nr: 1008721	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
orchiectomy.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left orchiectomy.

In March 2005, the Veteran withdrew his request for a Travel 
Board hearing.  See 38 C.F.R. § 20.704(e) (2009).

In a July 2005 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of a left 
orchiectomy.  In January 2007, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion to 
remand this appeal to the Board.  In February 2008, pursuant 
to the Court's Joint Motion to remand, the Board remanded 
this appeal for further evidentiary development.  In an 
August 2009 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of a left 
orchiectomy, and remanded this issue on the merits for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's 
undescended left testicle existed prior to his active 
service.

2.  The Veteran's preexisting undescended left testicle was 
manifested by pain during his active service, and he 
underwent a left orchiectomy in service.





CONCLUSION OF LAW

An undescended left testicle was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim 
for service connection for residuals of a left orchiectomy, 
the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Whether a preexisting disorder underwent an 
increase in severity during service is determined based on 
evidence of the manifestations of the disorder before, 
during, and after service.  38 C.F.R. § 3.306.  For a 
disorder to be considered aggravated in service, there must 
be worsening of the underlying condition, not just temporary 
or intermittent flare-ups of the symptoms of the condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

If a disorder was not noted upon entry into service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. §  1111.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the preexisting 
condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the 
government fails to rebut the section 1111 presumption, then 
the claim is one for service connection, not aggravation.  
Id.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he injured himself in a parachute 
jump at Fort Wainwright, Alaska in 1970, and alleges that 
this injury caused his left inguinal hernia and prompted the 
in-service surgery which resulted in the removal of his left 
testicle.  The Veteran further alleges that he has suffered 
from left groin pain since his in-service orchiectomy in 
1970.

Service treatment records and service personnel records are 
negative for any reports of an in-service parachuting 
accident involving the Veteran.  However, his DD Form 214 
does reflect that he was awarded a parachute badge.  At the 
Veteran's service entrance examination in June 1968, his 
genitourinary system was evaluated as normal, and he reported 
that he had never had any rupture or hernia.  A November 1969 
service treatment record noted that the Veteran had undergone 
four or five urology surgical procedures at age five to 
repair a congenital abnormality (hypospadias), and at 
present, he had an undescended left testis.  Nine days later, 
another November 1969 service treatment record noted that the 
Veteran had a left inguinal hernia in addition to his 
undescended left testis.  In January 1970, the Veteran 
underwent a left orchiectomy, where it was revealed that his 
undescended left testis was atrophic.  It was noted on the 
operation report that the Veteran had noticed pain in his 
left groin area with physical activity for six to twelve 
months prior to this surgery.  A February 1970 service 
treatment record noted that the Veteran complained of pain 
following his hernia operation.  At the Veteran's January 
1971 separation examination, it was noted that his left 
testicle was absent.  

Following his discharge from service, a May 1978 VA hospital 
summary noted that the Veteran had a right indirect inguinal 
hernia, as well as a healed left inguinal incision with no 
recurrence of hernia.  

VA and private treatment records dated from September 1997 
through June 1999 documented the Veteran's various complaints 
of burning, weakness, and tenderness in his left inguinal 
area.  In May 1999, a private physician rendered an 
impression of abdominal pain, most likely musculoskeletal due 
to overuse syndrome (from heavy lifting) and probable sprain 
of the inguinal ligament.  In May 1999, VA treatment records 
noted the Veteran's complaints of left groin pain for the 
past two weeks, described as feeling like his prior hernia, 
with the site of his in-service left orchiectomy swollen and 
painful; however, the etiology of his current left groin pain 
was noted to be unclear.  In June 1999, a VA treatment record 
noted that the Veteran had reported pain and swelling in his 
left groin for the past month and a half following heavy 
lifting; it was noted that he had an indentation in his left 
groin and a slight bulge.

In September 2002, a VA treatment record noted that the 
Veteran had a hernia problem in the military due to 
performing jumps as a paratrooper, and at present, he had a 
pulling feeling in his left abdominal area when bending or 
lifting.  In February 2003, a VA treatment record noted the 
Veteran's report of right scrotal discomfort after bending 
over about three weeks prior, but no hernia was detected on 
physical examination.  In March 2003, a VA physician noted 
that the Veteran's left testicle was removed in service in 
1970 during a hernia repair operation, and he assessed the 
Veteran's current discomfort and burning in the left groin 
area as "complications of 1970 surgery."

In VA treatment records dated from March 2006 through April 
2008, the Veteran's problem list included a feeling of stress 
on the left groin area with any bending or lifting.  In March 
2006, a VA physician noted the Veteran's complaints of left 
groin pain when walking or exercising for 30 years since the 
1970 in-service surgery to repair his hernia and to remove 
his undescended left testicle, and he assessed the Veteran 
with status post left hernia repair, pain secondary to scar.  
In March 2007, a VA treatment record reflected the Veteran's 
statement that he had had discomfort in his left inguinal 
area since having his left testicle removed in the military.  
In March 2008, a VA treatment record noted the Veteran's 
complaints of a one-day history of left groin swelling and 
pain following heavy lifting, and physical examination 
revealed a small right-sided indirect sliding hernia with 
valsalva as well as a larger left-sided direct inguinal 
hernia that was mildly tender to palpation but easily 
reducible.  In April 2008, a VA treatment record noted that 
the Veteran had a painful and moderately sized left inguinal 
hernia which was surgically repaired at that time.

Pursuant to the Board's August 2009 remand, the Veteran 
underwent a VA genitourinary examination by a physician in 
October 2009.  After reviewing the claims file, discussing 
the Veteran's service treatment records and other pertinent 
medical history, and thoroughly examining the Veteran, the VA 
physician diagnosed the Veteran with an undescended left 
testis, status post orchiectomy, and opined that the 
undescended left testis had preexisted the Veteran's military 
service.  The VA physician noted that there was no mention on 
the Veteran's service induction examination of left groin 
pain, that the in-service surgery report noted left groin 
pain with physical activity for six months to a year prior to 
such surgery, and that the service treatment records 
contained only one mention of a left inguinal hernia as the 
reason for the orchiectomy while that note also mentioned the 
undescended testis.  Thus, the VA physician concluded that he 
was unable to determine if service had aggravated the 
preexisting condition beyond normal progress, though he 
stated that it appeared from the notes that the Veteran had 
pain in service which led to the evaluation and surgery.  The 
VA physician further concluded that he could not state if the 
in-service surgery was to repair a hernia or simply to 
ameliorate the preexisting condition without resorting to 
speculation.

The initial question is whether the Veteran's undescended 
left testicle was present prior to service.  In this 
instance, the report of the Veteran's June 1968 service 
induction examination was negative for any disabilities or 
defects of the genitourinary system.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2009).  
In the absence of any clinical findings pertaining to a 
genitourinary disability at the time of the Veteran's 
entrance examination, the Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.

In the current case, the medical evidence of record clearly 
and unmistakably shows that the Veteran's undescended left 
testicle was present prior to service.  After reviewing the 
claims file, discussing the Veteran's service treatment 
records and other pertinent medical history, and thoroughly 
examining the Veteran, the October 2009 VA physician 
concluded that the Veteran's undescended left testis was a 
condition that preexisted his military service.

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, VA must show 
by clear and unmistakable evidence that the Veteran's 
preexisting disability was not aggravated by his service.  
The record establishes that the Veteran has continued to 
receive treatment following service for residuals of his in-
service orchiectomy.  The October 2009 VA physician 
acknowledged that it appeared from the service treatment 
records that the Veteran had pain in service which led to 
evaluation and surgery, but noted that he could not state if 
this surgery was to repair a hernia or simply to ameliorate 
the preexisting condition without resorting to speculation.

The October 2009 VA physician's opinion, which was based on a 
review of the claims file, service treatment records, and 
other pertinent medical history, essentially concedes that 
the preexisting undescended left testicle increased in 
severity in service.  The next question is, therefore, 
whether that increase was the result of the natural 
progression of the disorder.  In this regard, the VA 
physician concluded that he was unable to determine if 
service had aggravated the preexisting undescended left 
testicle beyond normal progress.  Such an opinion does not 
rise to the level of clear and unmistakable evidence to rebut 
the presumption of aggravation.  Thus, resolving all doubt in 
the Veteran's favor, the Board finds that that the Veteran's 
preexisting undescended left testicle was aggravated by 
service, and service connection is warranted.


ORDER

Entitlement to service connection for residuals of a left 
orchiectomy is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


